Exhibit 10.4

 

    

LOGO [g37025img1.jpg]

Chicago Mercantile Exchange

    

Terrence A. Duffy

Chairman of the Board

  

20 South Wacker Drive

Chicago, IL 60606-7499

www.cme.com

  

312/930.2000 tel

312/930.2040 fax

tduffy@cme.com

 

October 10, 2005

 

Mr. John F. Sandner

RB&H Financial Services, L.P.

30 S. Wacker #1912

Chicago, IL 60606

 

Dear Mr. Sandner:

 

This letter will confirm the terms of your agreement (the “Agreement”) with the
undersigned Chicago Mercantile Exchange Holdings Inc. (“CME”), with respect to
your performance of consulting services for CME and its subsidiaries and
affiliates (collectively with CME, the “CME Entities”) commencing on the date
you sign this Agreement.

 

1. Term. The initial term of this Agreement shall commence effective upon the
date you accept this Agreement and shall continue in force during your service
on the Board of Directors of CME (the “Term”). This agreement shall terminate
upon your death or “permanent disability.” For purposes of this Agreement,
“permanent disability” shall mean any mental or physical disability or illness
which results in your being unable to substantially perform your duties for a
continuous period of 150 days or for periods aggregating 180 days of any 365 day
period.

 

2. Scope of Consulting Services. During the term of this Agreement, you will
render consulting services to CME and CME Entities upon request with respect to
the financial services industry and related matters and other matters in which
you have expertise. In providing such services, you shall comply with all
applicable laws, statutes, regulations, orders, codes and other acts of any
applicable governmental authority and the policies, standards and regulations of
CME and the CME Entities. You will personally perform all of the consulting
services required under this Agreement. Any request for consulting services
under this Agreement will be made by the Board of Directors or the Chief
Executive Officer of CME. The Board of Directors or the Chief Executive Officer
insofar as reasonably practicable, shall consider your convenience in the timing
of his requests, and your failure or inability, by reason of temporary illness
or other cause beyond your control or because of your absence for reasonable
periods, to respond to such requests during any such temporary period shall not
be deemed to constitute a default on your part in the performance of your
consulting services under this Agreement.



--------------------------------------------------------------------------------

LOGO [g37025img2.jpg]

 

3. Consulting Fee. In consideration for your consulting services and the
non-compete and confidentiality provisions of this Agreement, CME shall pay to
you $200,000 per annum during the Term, payable in four equal installments of
$50,000 and a pro-rata amount for periods less than a full three month period.
The first such installment shall be paid as soon as practicable following
effectiveness of this Agreement, with respect to the first three month period,
and all subsequent installments shall be due and payable on or about the first
day of each subsequent three month period during the term of this Agreement.
This consulting fee is in lieu of the stipend you currently receive in your
capacity as Special Policy Advisor. Subsequent to the effective date of this
Agreement, you shall receive the standard compensation and benefit package
awarded to CME non-executive directors, except as specifically provided in
paragraph 4, hereof.

 

4. Expense Reimbursement /Other Benefits. CME shall reimburse you for, or
advance to you, all reasonable and necessary out-of-pocket travel and other
expenses incurred by you at the specific request of a CME Entity and otherwise
consistent with CME expense reimbursement policies from time to time in effect
in connection with your performance of consulting services hereunder.

 

5. Nature of the Consulting Relationship. You will perform the consulting
services required under this Agreement as an independent contractor to, and not
as an agent or employee of, CME or any other CME Entity. Except as and to the
extent that CME or another CME Entity, as the case may be, may otherwise
prescribe in writing, you shall not have any authority to negotiate or to
conclude any contracts on behalf of, or otherwise bind, CME or any other CME
Entity. You shall be solely responsible for and shall pay all amounts of
applicable federal and state income and self employment taxes. You shall not be
eligible to participate in any employee benefit, group insurance or compensation
plans or programs maintained by any CME Entity, except for those plans or
programs available to other non-executive directors that you may participate in
as a director. Neither CME nor any other CME Entity shall provide Social
Security, unemployment compensation, disability insurance, workers’ compensation
or similar coverage, or any other statutory employment benefit, to you.

 

6. Assisting Competitors. During the term of this Agreement and for a period of
one year thereafter, you will not, without the prior written consent of CME
(a) render any services whether or not for compensation, to other individuals,
firms, corporations or entities in connection with any matter that involves
material interests adverse to any CME Entity, (b) directly or indirectly compete
with any CME Entity anywhere in the world or (c) engage in any business or
activity that you reasonably believe to be materially detrimental to the
business or interests of any CME Entity.

 

7. Confidential Information. In connection with your service to the CME Entities
and their predecessors, and pursuant to this Agreement, you have acquired or may
acquire confidential information with respect to the business, plans,
strategies, finances, technology, markets, operations, customers,

 

Page 2



--------------------------------------------------------------------------------

LOGO [g37025img2.jpg]

 

members, employees, suppliers and vendors and other matters of or related to the
CME Entities. In addition to the fiduciary responsibility of a director, at
least two CME policies on confidentiality govern disclosure of information
secured by reason of service on the Board of Directors. CME’s Corporate
Governance Principles respecting Confidentiality of Information provide: “In
order to facilitate open discussion, confidentiality of information and
deliberations is an imperative. Each Director has an affirmative duty to
safeguard the confidentiality of information provided to the Board.” The Board
Of Directors Code Of Ethics provides: “Confidential Information: Board members
may often receive or have access to confidential, sensitive and nonpublic
information about CME and others. Board members should presume that any
information they receive about CME or about CME’s customers, members or others
through their work as a Board member is confidential and, therefore, should not
be disclosed or made public, except when disclosure is authorized or legally
required. Board members have an obligation to safeguard confidential
information, whether generated internally or acquired from others, and to use it
only in the performance of their responsibilities as a Board member.” (All of
the foregoing categories of information are, collectively, the “Confidential
Information”) Unless disclosure is required by law, you shall not, without the
prior written consent of CME, at any time, whether during or after the term of
this Agreement, communicate or divulge any Confidential Information to anyone
other than a CME Entity or those other persons or entities designated by CME.
All records, files, documents, notes, data and the like relating to the business
or activities of any CME Entity which you shall prepare, develop, use, compile
or receive shall be and remain the sole property of CME, or such other CME
Entity as the case may be, and shall be returned upon CME’s request.
“Confidential Information” shall exclude information (a) readily available in
the public domain other than as a result of your act or omission or (b) obtained
from third parties rightfully in possession of such information and having no
direct or indirect confidentiality obligation to any CME Entity.

 

8. Indemnification. CME agrees to indemnify you if you are a party or are
threatened to be made a party to any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative by
reason of the fact that you are providing consulting services under this
Agreement. The indemnification shall be from and against expenses (including
attorneys’ fees), judgments, fines and amounts paid in settlement actually and
reasonably incurred by you or on your behalf in connection with such action,
suit or proceeding and any appeal therefrom, but shall only be provided if you
acted in good faith and in a manner you reasonably believed to be in or not
opposed to the best interests of CME, and, with respect to any criminal action,
suit or proceeding, had no reasonable cause to believe your conduct was
unlawful.

 

9. Non-Waiver. The failure by either party to exercise any of its or his rights
in the event of a breach of this Agreement by the other party shall not be
construed as a waiver of such breach or any subsequent breach, or prevent either
party from later enforcing strict compliance with this Agreement as to such
breach or any subsequent breach.

 

Page 3



--------------------------------------------------------------------------------

LOGO [g37025img2.jpg]

 

10. Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be void or unenforceable for any reason, such
provision shall be modified or deleted in such manner so as to make this
Agreement, as modified, legal and enforceable, and the remaining provisions
hereof shall continue in full force and effect.

 

11. Notices. All notices and other required communications under this Agreement
(“Notices”) shall be in writing, and shall be sent to a party at the address set
forth below such party’s signature block below. A party may change its address
by sending Notice to the other party of the new address. Notices shall be given:
(a) by personal delivery to the other party; (b) by facsimile, with a
confirmation sent by registered or certified mail, return receipt requested;
(c) by registered or certified mail, return receipt requested; or (d) by express
courier (e.g. DHL, Federal Express, etc.). Notices shall be effective and shall
be deemed delivered: (i) if by personal delivery, on the date of the personal
delivery; (ii) if by facsimile, on the date stated in the electronic
confirmation, delivered during normal business hours (8:00 a.m. to 5:00 p.m. at
recipient’s location), and, if not delivered during normal business hours, on
the next business day following delivery; (iii) if solely by mail, on the date
of receipt as stated on the return receipt; or (iv) if by express courier, on
the date signed for or rejected as reflected in the courier’s delivery log.

 

12. Miscellaneous. This Agreement is personal to you, and you shall not assign
this Agreement without CME’s prior written consent. This Agreement shall be
governed by and construed in accordance with the laws of the State of Illinois.
This Agreement contains the entire understanding between CME and yourself with
respect to the subject matter hereof and supercedes and voids all prior
negotiations, discussions, and agreements, whether written or oral. This
Agreement may not be amended, modified or extended other than by a written
agreement executed by the parties hereto.

 

*    *    *

 

Page 4



--------------------------------------------------------------------------------

LOGO [g37025img2.jpg]

 

Please confirm that the foregoing Agreement correctly sets forth the agreement
between CME and yourself by signing and returning to CME one of the enclosed
copies of this letter.

 

    Very truly yours,     CHICAGO MERCANTILE EXCHANGE HOLDINGS INC.    

/s/ Terrence A. Duffy

--------------------------------------------------------------------------------

    Terrence A. Duffy     Chairman Of The Board

Agreed and Accepted as of

October 10, 2005

  Address for Notice Purposes:

/s/ John F. Sandner

--------------------------------------------------------------------------------

John F. Sandner

 

 

Address for Notice Purposes:

 

RB&H Financial Services, L.P.

30 S. Wacker #1912

Chicago, IL 60606

 

Chicago Mercantile Exchange Holdings Inc.

20 South Wacker Drive

Chicago, IL 60606

Attention: General Counsel

   

 

Page 5